Citation Nr: 1436040	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-31 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes).

2.  Entitlement to service connection for a left foot skin disorder, claimed as "jungle rot."

3.  Entitlement to an initial compensable disability rating for right foot hyperpigmentation, claimed as "jungle rot."


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from February 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 decision by Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board previously remanded the claims on appeal for additional development in December 2012.  

The issue of entitlement to service connection for a cardiovascular disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore lacks jurisdiction and refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  While a request was made to VA's Agent Orange Mailbox and to the Joint Services Records Research Center (JSRRC), the request to the JSRRC was made concerning only 60 days of the Veteran's approximately nineteen months of service-from August 1969 to March 1971-at Kadena Air Base in Okinawa, Japan.  See April 2013 JSRRC Request; Service Personnel Records (SPRs), Chronological Listing of Service.  Further, in a July 2013 statement, the Veteran asserted that herbicides were stored at Keesler Air Force Base in Mississippi and that he was exposed to herbicides while stationed at Kwang Ju Air Base in South Korea on temporary duty from Kadena Air Base.  These assertions have not yet been developed.

In addition, while a VA examination was obtained in June 2013, the VA examiner failed to provide an opinion regarding the etiology of the possible left foot fourth and fifth interdigit eschar-covered ulceration found during the examination.

Finally, in July 2013, the Veteran submitted a letter, which the Board finds to be a timely Notice of Disagreement (NOD) with a July 2013 rating decision, which granted service connection for right foot hyperpigmentation and assigned a noncompensable disability rating as of May 21, 2008.  As the NOD placed the claim in appellate status, it must be remanded to allow the AOJ to issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1. First, send the Veteran an SOC regarding his appeal for a compensable initial disability rating for right foot hyperpigmentation.  Inform the Veteran of what is required to perfect the appeal.  If the Veteran then perfects an appeal, return the issue to the Board.

2. Second, contact the Veteran regarding any details pertaining to his asserted temporary duty at Kwang Ju Air Base, including the period during which he asserts the temporary duty took place.  If the Veteran submits these or other additional details regarding the asserted temporary duty, undertake additional development as required by VA's Adjudication Procedure Manual (Manual), including sending an email request to the Compensation and Pension service for a review of the Department of Defense's inventory of herbicide operations, and, if necessary, submitting a request to the JSRRC for verification.  See Manual, pt. IV, subpt. ii, ch. 2, § C.10.  Any requests and responses must be documented and associated with the claims file.

3. Third, submit a request to the JSRRC to verify whether any herbicide exposure occurred during the Veteran's periods of service at Kadena Air Base in Okinawa, Japan, including the periods from:
(i) August 7, 1969, to October 6, 1969;
(ii) October 7, 1969, to December 6, 1969;
(iii) December 7, 1969, to February 5, 1970;
(iv) February 6, 1970, to February 28, 1970;
(v) May 1, 1970, to June 30, 1970;
(vi) July 1, 1970, to August 30, 1970; 
(vii) September 1, 1970, to October 31, 1970;
(viii) November 1, 1970, to December 31, 1970;
(ix) January 1, 1971, to March 2, 1971;
(x) March 3, 1971, to March 7, 1971.

Any requests and responses must be documented and associated with the claims file.

4. Fourth, regarding the Veteran's assertion that he was exposed to herbicides while stationed at Keesler Air Force Base, undertake additional development as required by VA's Adjudication Procedure Manual (Manual), including sending an email request to the Compensation and Pension service for a review of the Department of Defense's inventory of herbicide operations, and, if necessary, submitting a request to the JSRRC for verification.  See Manual, pt. IV, subpt. ii, ch. 2, § C.10.  Any requests and responses must be documented and associated with the claims file.

5. Fifth, after responses have been obtained regarding any potential herbicide exposure during the Veteran's service, obtain an addendum opinion from the June 2013 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of the possible left foot fourth and fifth interdigit eschar-covered ulceration found during the examination.  Provide the examiner with the claims file, including a copy of this REMAND and any relevant evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  

The examiner MUST provide an opinion regarding whether it is less likely than not, at least as likely as not, or more likely than not (a greater than 50 percent probability) that the Veteran has a left foot skin disability that is etiologically related to an in-service event, injury, or disease, including any verified exposure to herbicides.

6. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



